




CITATION: R. v. Quansah, 2012 ONCA 123



DATE: 20120223



DOCKET: C52981



COURT OF APPEAL FOR ONTARIO



Goudge, LaForme and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Peter Quansah



Respondent



Emile Carrington, for the appellant



Lawrence Greenspon and Eric Granger, for the respondent



Heard: November 30, 2011



On appeal from the order of Justice
          Hugh R. McLean of the Superior Court of Justice, sitting as a summary conviction
          appeal judge, dated October 6, 2010, allowing the appeal against the conviction
          entered by Justice J.M. Bordeleau of the Ontario Court of Justice, dated
          August 13, 2009.



H.S. LaForme J.A.:



OVERVIEW

[1]

Peter Quansah was convicted
in the
    Ontario Court of Justice of driving a motor vehicle with excess alcohol in his
    blood.  On summary conviction appeal a new trial was ordered. The Crown seeks
    leave to appeal to this court and, if leave is granted, appeals the decision of
    the summary conviction appeal judge, asking that the conviction be restored.

[2]

Mr. Quansahs position on this
    appeal is that the law of forthwith is well settled as it pertains to the
    circumstances of this case.  He says that forthwith does not mean within a
    reasonable time as held by the trial judge and that the summary conviction
    appeal judges decision to order a new trial was correct.

BACKGROUND

[3]

At approximately 3:03 a.m. Mr. Quansah was observed by a police
    officer, facing a green light but not moving.  The officer approached Mr.
    Quansahs car and noticed that he was sitting in the drivers seat, with his
    eyes closed.  While attempting to wake Mr. Quansah up, for 10-15 seconds, the
    officer observed that his eyes were red and bloodshot.  Mr. Quansah then proceeded
    to drive forward through the intersection.

[4]

The officer returned
    to his cruiser and pursued the vehicle, having broadcast over his radio that he
    was engaged in a pursuit.

He was concerned about
    Mr. Quansahs erratic behaviour and his own personal safety.  Mr. Quansah
    pulled over shortly thereafter, at 3:05 a.m.

[5]

The officer ordered
    Mr. Quansah out of the vehicle and handcuffed him.  He noted that Mr. Quansah
    was unsteady on his feet.  Another police officer arrived on the scene at about
    3:06 a.m. and noted an odour of alcohol on Mr. Quansahs breath and that his
    eyes were red, unfocused and glossy.

[6]

Between 3:06 a.m. and
    3:17 a.m. the first officer conducted a limited search of Mr. Quansah for
    weapons.  During this time period the officers had a short conversation with
    Mr. Quansah about his alcohol consumption.  Mr. Quansah told the police that
    there was another person in his car, which the first officer found to be
    incorrect.  The first officer walked Mr. Quansah to the second officers
    vehicle, 20-30 feet away, in order to be in a safer position on the roadway.

[7]

At 3:17 a.m. an
    approved screening device (ASD) demand under s. 254(2) of the
Criminal
    Code
, R.S.C. 1985, c. C-46, was then made.  This was because the first
    officer had formed a reasonable suspicion that Mr. Quansah had consumed alcohol
    based on his visual and olfactory observations and Mr. Quansahs behaviour at
    the point of the initial encounter.  The first officer, at around 3:20 a.m.,
    then demonstrated the use of the ASD device.

[8]

After two insufficient
    samples, Mr. Quansahs third sample at 3:22 a.m. resulted in a fail reading. 
    He was arrested and the first officer informed Mr. Quansah of his right to
    counsel at 3:23 a.m., read him the standard caution at 3:24 a.m., and made an
    Intoxilyzer breath demand at 3:27 a.m.

[9]

At 3:32 a.m. the first
    officer commenced transporting Mr. Quansah to the police station, where they
    arrived at 3:40 a.m.  At 3:48 a.m. the police commenced attempts to reach Mr.
    Quansahs counsel of choice.  Once counsel had been reached at 4:01 a.m., Mr.
    Quansah consulted with counsel for approximately 20 minutes.  At 4:37 a.m. Mr.
    Quansah was transferred to a qualified technician.

[10]

Mr. Quansah then
    provided two suitable samples to a qualified breath technician: the first at
    4:41 a.m. and the second at 5:01 a.m.  The results of the two samples were
    blood-alcohol readings of 126 mg of alcohol per 100 ml of blood and 115 mg of
    alcohol per 100 ml of blood.

The proceedings below

[11]

The trial judge dismissed an impaired charge against Mr. Quansah and
    reserved judgment on an over 80 charge.  Several months later, Mr. Quansah
    was convicted of over 80.  The trial judges oral reasons included the
    following statement of the governing law:

The second argument advanced by
    the applicant is that the demand for the roadside test was not forthwith.  The
    evidence is clear that the police had a roadside instrument with them.
I am
    satisfied that forthwith means within a reasonable time
.  Taking into
    account, all the circumstances during the time before the demand, there was no
    realistic opportunity for the accused applicant to consult counsel, and I find
    that his Section 10 rights were not breached. [Emphasis added.]

[12]

The summary conviction appeal judge held that the trial judge
    erred in his application of the principles set out in
R. v.

Woods
,
    2005 SCC 42, [2005] 2 S.C.R. 205.  He found that the trial judges analysis is
    far different from the analysis that Mr. Justice Fish makes in his definition
    or his finding that forthwith means immediately or without delay.  The
    appeal judge ordered a new trial, from which the Crown seeks leave to appeal.

The leave to appeal

[13]

The Crown raises as a question of law of general
    importance to the administration of justice whether the summary conviction
    appeal court applied the wrong test for forthwith in s. 254(2) of the
Code
,
    and therefore erred in concluding that the trial judge applied an incorrect
    test for forthwith.  In my view, that is an issue that warrants the granting
    of leave to appeal to this court.

[14]

As a result, we are yet
    again asked to consider what the forthwith requirement in s. 254(2) means. 
    For ease of reference, t
he relevant part
    of s. 254(2) reads:

(2)       If a peace
    officer has reasonable grounds to suspect that a person has alcohol ... in
    their body and that the person has, within the preceding three hours, operated
    a motor vehicle ...
the peace officer may, by demand, require the person
...

(b)
to provide
forthwith
a sample of breath
that, in the peace officers opinion, will enable a
    proper analysis to be made by means of an approved screening device and, if
    necessary, to accompany the peace officer for that purpose.  [Emphasis added.]

The arguments

[15]

The Crown

contends first that forthwith requires only
    that there be compliance with a valid demand before the detainee realistically
    could consult with counsel.  That is to say, the only time constraint is
    whether the sequence of events between the police officer forming grounds to
    make an ASD demand, and the detainee responding to the demand, occurs faster
    than the time in which the detainee realistically could consult with counsel.

[16]

Second, the Crown argues that the summary conviction appeal judge
    erred in equating forthwith with immediately and in finding that the trial
    judge was wrong in holding that 
forthwith means within a
    reasonable time.

[17]

Mr. Quansah submits that
    forthwith does not mean within a reasonable time.  He argues that it means
    immediately or without delay, unless the delay is reasonably necessary, i.e.,
    a delay that is necessary in the circumstances of the case.  His position is
    that where an officer makes an ASD demand, the demand must be made forthwith
    upon the officer forming the opinion that the demand is justified, and the
    sample must be provided forthwith.  More specifically, it must be immediate
    or without delay unless there is a reasonably necessary delay.

ANALYSIS

The context

[18]

The meaning to be given to s. 254(2) must be informed by its
    purpose.  Parliament created a two-step detection and enforcement procedure in
    s. 254 that necessarily interferes with rights and freedoms guaranteed by the
Canadian
    Charter of Rights and Freedoms
.  First, s. 254(2) authorizes peace
    officers, on reasonable suspicion of alcohol consumption, to require drivers to
    provide breath samples for testing on an ASD.  These screening tests, at or
    near the roadside, determine whether more conclusive testing is warranted.

[19]

Second, s. 254(3) allows peace
    officers who have the requisite reasonable and probable grounds  usually
    obtained from the ASD test  to demand breath samples for a more conclusive
    breathalyzer analysis.  Breathalyzers determine precisely the alcohol
    concentration in a persons blood and thus permit peace officers to ascertain
    whether the alcohol level of the detained driver exceeds the limit prescribed
    by law.

[20]

As our courts have often noted, this
    two-step process provides the police with a powerful tool to curtail,
    investigate and prosecute drinking and driving related offences.  The deaths
    and substantial societal costs associated with drinking and driving fully
    justify the existence of this procedure: see
R. v. Degiorgio
, 2011 ONCA
    527, 279 O.A.C. 386, at para. 41.

[21]

The forthwith requirement of s
.
254(2)
is
inextricably linked
    to its constitutional integrity: see
Woods
, at para. 29.  This justifies
    what would otherwise be sustained as violations of ss. 8, 9 and 10(b) of the
Charter
. 
    Thus, in interpreting forthwith, this court must bear in mind Parliaments
    choice of language and Parliaments intention, which is to strike a balance
    between the public interest in eradicating driver impairment and the need to
    safeguard individual
Charter
rights: see
Woods
, at para. 29.

[22]

So long as the demand is validly
    made pursuant to s.
254(2)
 that is, so long as it is made forthwith  for
Charter
purposes there is no unjustified seizure or arbitrary detention or breach of
    the requirement to advise the detainee of his or her right to counsel.  This is
    because
t
his statutory detection and
    enforcement procedure constitutes a reasonable limit on
Charter
rights,
    given the extreme danger represented by unlicensed or impaired drivers on the
    roads: see
Degiorgio
, at para. 37.

[23]

As this court noted in
Degiorgio
,
    at para. 46, the forthwith period is the time in which
Charter
rights
    are justifiably infringed.  That is to say, within this time a detained person
    can be required to comply with an ASD demand and respond to that demand  be it
    blowing and registering a fail or be it refusing or failing to blow  and incur
    criminal liability that is justified despite ss. 8, 9 and 10(b) of the
Charter
.

The forthwith requirement

[24]

As I noted, the Crown argues that the only
    criterion to be assessed in determining whether the forthwith requirement has
    been met is whether the demand and the response to the demand take place before
    there is a realistic opportunity to consult counsel.  As I will explain, this
    is an incomplete approach to assessing compliance with the immediacy
    requirement.

[25]

Section 254(2) does
    not explicitly require that the police officers demand be made forthwith;
    rather, it only specifically requires that the motorist provide a breath sample
    forthwith.  However, Arbour J.A. in
R. v. Pierman; R. v. Dewald
(1994),
    19 O.R. (3d) 704 (C.A.), at para. 5, held that it is implicit that the demand
    must be made by the police officer as soon as he or she forms the reasonable
    suspicion that the driver has alcohol in his or her body.  In that same
    paragraph she reasons that:

This is the only interpretation which is consistent
    with the judicial acceptance of an infringement on the right to counsel
    provided for in s. 10(b) of the
Charter
.  If the police had discretion
    to wait before making the demand, the suspect would be detained and therefore
    entitled to consult a lawyer.

[26]

Woods
confirms this and reasserts that the constitutional
    validity of s. 254(2) depends on its implicit and explicit requirements of
    immediacy.  This immediacy requirement is implicit for the police demand
    for a breath sample and explicit for the mandatory response: the driver must
    provide a breath sample forthwith.  The term forthwith in s. 254(2),
    therefore, means immediately or without delay and indicates a prompt demand
    by the peace officer and an immediate response by the person to whom that
    demand is addressed: see
Woods
, at paras. 13-14 and 44. However, in
    unusual circumstances forthwith may be given a more flexible interpretation
    than its ordinary meaning strictly suggests: see
Woods
, at para. 43.

[27]

Woods
sets out the correct approach
    to assessing the implicit and explicit immediacy requirements and whether they
    are met in any particular case.  The approach begins with underlining the
    constitutional integrity of s. 254(2).  That integrity depends on interfering
    with
Charter
rights, but only in a manner that is reasonably necessary
    to keep impaired drivers off the road: see
Woods
, at para. 30.  The two
    critical
Charter
rights are s. 10(b) rights and s. 9 rights, although s.
    8 rights are at stake as well.

[28]

For years this court has
    recognized that forthwith, or the immediacy requirement, called for some
    flexibility in its interpretation.  For example, s. 254(2)(b) mandates
    that a proper analysis be made and thereby 
incorporates
    an element of accuracy: see
Pierman
, at para. 21.
Consequently,
    if the circumstances dictate that a short delay is necessary for the officer
    to obtain an accurate result, the officer is justified in delaying either the
    making of the demand or the administration of the test after the demand:
see
Pierman
, at
para.
    21.

[29]

This flexibility was adopted by
    the Supreme Court of Canada in
R. v. Bernshaw
, [1995] 1 S.C.R. 254. 
    Sopinka J., at para. 73, agreed that waiting 15 minutes is permitted under s.
    254(2) of the
Code
when this is in accordance with the exigencies of the
    use of the equipment, provided the officer is aware of the potential
    inaccuracy of the equipment.  He went on to say in the same paragraph that such
    a delay is in accord with the purpose of the statutory scheme and ensures that
    a police officer has an honest belief based on reasonable and probable grounds
    prior to making a breathalyzer demand.

[30]

In
R. v. Au-Yeung
,

2010
    ONSC 2292 (CanLII), T. Ducharme J. notes that unfortunately this recognition of
    the need for some delay has been taken to mean that a police officer is not
    required to make an ASD demand as soon as he or she forms the reasonable
    suspicion that the driver has alcohol in his or her body.  He disagrees with
    such an interpretation and so do I.

[31]

This court has made it very clear
    that
Bernshaw
is not authority for the principle that any delay of 15 minutes or less before
    making the demand meets the forthwith requirement, no matter what the reason
    for the delay: see
R. v. George
(
2004),
    187 C.C.C. (3d) 289 (Ont. CA),
at para. 50
. 
    As
Gillese J. went on to note in that same paragraph, 
Bernshaw
sanctioned a
    delay required in order to obtain a proper breath sample.  That is, the delay
    in
Bernshaw
was a short delay reasonably necessary for the officer to do
    the job required by s. 254(2).

[32]

Most recently,
Woods
endorses
Bernshaw
and acknowledges that while forthwith may be
    interpreted with some flexibility, this should only be done in unusual circumstances
    such as those involving the exigencies of the use of the equipment: see
Woods
,
    at para. 43.

[33]

As I noted earlier, the Crown
    argues that the only circumstance in which the forthwith requirement is
    exceeded is where there is sufficient delay such that a realistic opportunity
    to consult counsel was available but not provided.

[34]

I do not agree.  There is no doubt
    that if there has been a realistic opportunity to consult counsel that has not
    been accorded to the detained person when the sample is demanded and the person
    has responded to the demand by either providing the sample or refusing to blow,
    the forthwith requirement is not met.  That is clear from the many cases in
    which this was the sole issue.  See, for example, the following cases in this
    court:
R. v. George
;
R. v. Torsney
, 2007 ONCA 67, 217 C.C.C. (3d)
    571;
R. v. Latour
(1997), 34 O.R. (3d) 150 (C.A.);
R. v. Danychuk
(2004), 70 O.R. (3d) 215 (C.A.).  However, I do not think that these cases
    canvass  let alone reject  the notion that there are other criteria
    applicable to assess the forthwith requirement.

[35]

Moreover, it is clear from Supreme
    Court of Canada jurisprudence that the opportunity to consult counsel is not
    the only criterion for assessing whether the forthwith requirement has been
    observed.

[36]

In
R. v. Grant
, [1991] 3
    S.C.R. 139, Mr. Grant was stopped and kept in the police car at the roadside
    for 30 minutes awaiting the arrival of the ASD.  The court found on this basis
    alone that the forthwith requirement was not met.  There was no analysis at
    all of whether there could have been a realistic opportunity to consult
    counsel.  Writing for the court, Lamer C.J. said this at p. 150:

Without delving into an
    analysis of the exact number of minutes which may pass before the demand for a
    breath sample falls outside of the term forthwith, I would simply observe
    that where, as here, the demand is made by a police officer who is without an
    A.L.E.R.T. unit and the unit does not, in fact, arrive for a half hour, the
    provisions of s. 238(2) [the equivalent of s. 254(2)] will not be satisfied.

[37]

Woods
is equally clear.  Mr. Woods was stopped by officers
    who formed the necessary reasonable suspicion and made a demand that he provide
    a breath sample.  Mr. Woods refused, was arrested for so doing, and was taken
    to the station.  There he was given his s. 10(b) rights and in fact spoke with
    counsel by telephone.  Over an hour after the officers reasonable suspicion
    and his arrest, a second demand was made and Mr. Woods complied.  The court
    found that this did not meet the forthwith requirement.  There was no need to
    consider whether Mr. Woods could have been accorded his s. 10(b) rights before
    the sample was obtained.  He had already been accorded them.  The determination
    that the forthwith requirement had not been met was clearly not based on the
    criterion of whether there was a realistic opportunity to consult counsel.

[38]

Moreover, there are a number of
    examples of cases (in addition to
Grant
and
Woods
) in which delays
    are tested against the forthwith requirement without using the opportunity to
    consult counsel as the criterion.  I have referred to
Bernshaw
, which
    held that a delay of 15 minutes before administering the ASD test is acceptable
    if necessary in order to obtain a proper sample.  I will refer to a few other
    examples.

[39]

In
R. v. Megahy
, 2008 ABCA
    207, 432 A.R. 223, the forthwith requirement was found to have been exceeded
    because the officer, who was assigned to the roadside check program, did not
    keep the ASD at the roadside but instead, with no good reason except personal
    convenience, kept it a short distance away.  The delay in
Megahy
, even
    though of a short duration, was found to exceed the forthwith requirement
    because it was not reasonably necessary.

[40]

In
R. v. Fildan
(2009), 69
    C.R. (6th) 65 (Ont. S.C.), several additional examples are recited where,
    despite a short delay, the immediacy requirement would be met.  At para. 39,
    Hill J. describes three of them:

(1)       Where the
    police officer takes further reasonable steps (such as sobriety and physical
    coordination tests) to determine whether there are reasonable grounds for an
    intoxilyzer demand (
R. v. Smith
(1996), 105 C.C.C. (3d) 58 (Ont. C.A.)
    at para. 19, 27, 57) or

(2)       Where the
    officer asks questions to learn the amount of alcohol said to have been
    consumed - with confidence that only one drink was consumed, the constable may
    direct the motorist on his or her way: (
Megahy
, at para. 17-8), or

(3)       Where
    legitimate public safety or similar exigencies arise justifiably explaining a
    brief delay preventing immediate communication of a formed intention to demand
    and undertake ASD testing.

[41]

In my view, all these examples are instances where the assessment of the
    forthwith requirement is based on whether a short delay is reasonably
    necessary to accomplish the objectives of s. 254(2).

[42]

Thus, I would reject the Crowns argument.  While it is true that if the
    sample is not obtained before there is a realistic opportunity to consult
    counsel that was not provided, the immediacy requirement is not met, the
    reverse is not true.  If the sample is obtained before that but only after a
    delay longer than is reasonably necessary for the purposes of s. 254(2), it
    will also fail the immediacy requirement.

[43]

The Crowns second argument is that the trial judge was correct to
    conclude that forthwith means within a reasonable time.

[44]

I do not agree.  This definition simply cannot stand with the principled
    approach to forthwith articulated in
Woods
, at paras. 43-44:

It is true, as I
    mentioned earlier, that forthwith, in the context of s.
254(2)
of the
Criminal Code
, may in
    unusual circumstances be given a more flexible interpretation than its ordinary
    meaning strictly suggests.

...

The forthwith
    requirement in s. 254(2) appears to me, however, to connote a prompt demand by
    the peace officer, and an immediate response by the person to whom that demand
    is addressed.

Summary

[45]

In sum, I conclude that the immediacy
    requirement in s. 254(2) necessitates the courts to consider five things. 
    First, the analysis of the forthwith or immediacy requirement must always be
    done contextually.  Courts
must bear in mind Parliaments intention to
    strike a balance between the public interest in eradicating driver impairment
    and the need to safeguard individual
Charter
rights.

[46]

Second, the demand
    must be made by the police officer promptly once he or she forms the reasonable
    suspicion that the driver has alcohol in his or her body.  The immediacy
    requirement, therefore, commences at the stage of reasonable suspicion.

[47]

Third, forthwith
    connotes a prompt demand and an immediate response, although in unusual
    circumstances a more flexible interpretation may be given.  In the end, the
    time from the formation of reasonable suspicion to the making of the demand to
    the detainees response to the demand by refusing or providing a sample must be
    no more than is reasonably necessary to enable the officer to discharge his or
    her duty as contemplated by s. 254(2).

[48]

Fourth, the
    immediacy requirement must take into account all the circumstances.  These may
    include
a reasonably
    necessary delay
where breath tests cannot
    immediately be performed because an ASD is not immediately available, or where
    a short delay is needed to ensure an accurate result of an immediate ASD test,
    or where a short delay is required due to articulated and legitimate safety
    concerns
. These are examples of delay that is no more
    than is reasonably necessary to
enable the officer to properly discharge his or her duty.  Any
    delay not so justified exceeds the immediacy requirement.

[49]

Fifth, one
    of the circumstances for consideration is whether
the police could realistically have fulfilled their
    obligation to implement the detainees s. 10(b) rights before requiring the
    sample.  If so, the forthwith criterion is not met.

Application to this case

[50]

The summary conviction appeal judge appears to have proceeded on the
    basis that the meaning of forthwith in s. 254(2) must be strictly defined as
    immediately or without delay, and that the trial judge was wrong to proceed
    on the basis that the strict definition of forthwith is within a reasonable
    time.

[51]

In my view, the summary conviction appeal judge erred in proceeding in
    this way.  As I have attempted to demonstrate, either of these definitions, if
    applied rigidly, is wanting.  While many if not most cases will permit
    proceeding without delay, some circumstances will require a flexible approach. 
    A short delay if reasonably necessary for the proper administration of the
    roadside test must be accommodated if the purpose of the legislative provision
    is to be realized.

[52]

In my respectful opinion, articulation of the precise linguistic
    equivalent for forthwith is less important than a careful consideration of
    all the circumstances of the particular case.  The legal context for this consideration
    is the objective that forthwith sets out, namely a prompt demand and an
    immediate response, ultimately taking no more than the time reasonably
    necessary for the prompt performance of the steps contemplated by s. 254(2).

[53]

Had the summary conviction appeal judge proceeded on this basis, he
    would have sustained the conviction.  On the facts as found by the trial judge,
    there can be little doubt that no more than the time reasonably necessary to
    enable the officer to do his duty elapsed between the stop and the providing of
    the sample.

[54]

The time that elapsed was 17 minutes at the most, during which, because
    Mr. Quansah had just sped away from him, the officer understandably conducted a
    limited search of his car for weapons, had a short conversation with him about
    his alcohol consumption, and checked out the assertion that there was another
    person in the car with him.  Having formed the required reasonable suspicion,
    the officer made the demand and Mr. Quansah provided the sample.  In these
    circumstances, the 17 minute delay was reasonably necessary for the officer to
    properly perform his task.

[55]

I would therefore grant leave, allow the appeal, and restore the
    conviction.

RELEASED:

FEB 23 2012                                             H.S.
    LaForme J.A.

STG                                                            I
    agree S.T. Goudge J.A.

I
    agree Paul Rouleau J.A.


